ACCEPTED
                                                                                        05-17-00084-cv
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     1/30/2018 3:41 PM
                                                                                            LISA MATZ
                                                                                                CLERK




                                                                      FILED IN
                                                               5th COURT OF APPEALS
                           APPEAL NO. 05-17-00084-CV                DALLAS, TEXAS
                                                               01/30/2018 3:41:12 PM
                                                                      LISA MATZ
                                                                        Clerk



                          IN THE COURT OF APPEALS
                         FIFTH APPELLATE DISTRICT
                               DALLAS, TEXAS


   PARDEEP GARCHA, CHAMBAL TRUCK AND SERVICE, LLC AND

        GARCHA TRUCK AND TRAILER SERVICE CENTER, INC.,

                                    Appellants,

                                         v.

                               HARDIAL CHATHA,

                                     Appellee.


                      APPELLEE’S PLEA IN ABATEMENT


TO THE HONORABLE COURT:

       COMES NOW Appellee Hardial Chatha (“Appellee”) and files Appellee’s

Plea in Abatement and in support thereof respectfully avers as follows:

       1.     On October 31, 2017, the Court sent a letter indicating that the case

would be submitted for disposition on January 23, 2018, without oral argument




Appellee’s Plea in Abatement                                                Page 1
(the “Court’s October 31, 2017 Letter”). The Court’s October 31, 2017 Letter is

attached hereto as Exhibit “A”.

       2.      By letter dated January 25, 2018, the Court sent a letter addressed to

the Appellant (the “Court’s January 25, 2018 Letter”) stating that the Court may

not have jurisdiction over this appeal. The Court’s January 25, 2018 Letter is

attached hereto as Exhibit “B”. The parties were given briefing deadlines and

Appellee has since determined that under prevailing authority, the Final Judgment

is likely not final because the Final Judgment failed to dispose of all of the claims

asserted by Appellee against Appellant. Lehmann v. Har-Con Corp., 39 S.W.3d 191

(Tex. 2001).

       3.      Based upon the foregoing, Appellee therefore requests that pursuant to

Tex. R. App. P. 27.2, the Court abate this appeal so that Appellee may finalize

proceedings in the Trial Court by filing a motion to nonsuit the remaining claims

which are not part of the Final Judgment. In accordance with Tex. R. App. P. 27.2.

See Stephens McNally v. Joseph Guevara and Maria Trevino, 52 S.W.3d 195 (Tex.

2001). Appellee intends to thereafter request a supplemental transcript containing

both the Motion for Nonsuit and Order of Dismissal of the additional claims, in

accordance with the Court’s January 25, 2018 Letter.

       WHEREFORE PREMISES CONSIDERED Appellee therefore requests that

the Honorable Court abate this appeal in order to allow Appellee to dismiss the




Appellee’s Plea in Abatement                                                  Page 2
additional claims asserted against Appellant and obtain a Final Judgment and to

thereafter request a Supplemental Transcript containing the Motion and Order and

for such other and further relief to which Appellee may show himself justly

entitled, either at law or in equity.

                                        Respectfully submitted,

                                        MARK FRELS, ATTORNEY AT LAW
                                        A Professional Corporation

                                        By: _/s/ Mark Frels_______________
                                              MARK FRELS
                                              State Bar No. 07438200
                                        2027 Young Street
                                        Dallas, Texas 75201
                                        Telephone: 214-720-2220
                                        Facsimile: 214-720-2240
                                        ATTORNEY FOR APPELLEE


                           CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and correct copy of the

foregoing instrument is being forwarded to opposing counsel by electronic service

and/or electronic mail on the 30th day of January 2018:


Bilal A. Khaleeq                                           Via efile.txcourts.gov
Texas Bar No. 24091271                             and Email bilal@boldlegal.com
Khaleeq Law Firm, PLLC
13111 N. Central Expressway, Suite 450
Dallas, Texas 75243
(214) 453-2500
(402) 933-3296 FAX



Appellee’s Plea in Abatement                                                 Page 3
                                               EXHIBIT "A"                                           FILE COPY

CHIEF JUSTICE                                                                                      LISAMATZ
 CAROLYN WRIGHT                                                                               CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                    theclerk@5th.txcourts.gov
  DAVID L. BRIDGES
  MOLLY FRANCIS                                                                                  GAYLE HUMPA
  DOUGLAS S. LANG                                                                           BUSINESS ADMINISTRATOR
  ELIZABETH LANG-MiERS                                                                           (214) 712-3434
  ROBERT M. FILLMORE                                                                    gayle.humpa@5th.txcourts.gov
  LANA MYERS                                 ~ourt of appeals
  DAVID EVANS                                                                                      FACSIMILE
  ADA BROWN                      jfiftb 11Bistritt of '(Eexas at 11BaUas                         (214) 745-1083
  CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
  BILL WHITEHILL                                                                               INTERNET
  DAVID 1. SCHENCK                              DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOv/5THCOA.ASPX
  JASON BOATRIGHT                                  (214) 712-3400



                                                 October 31,2017

       Bilal Khaleeq                                          Courtney Claire Blankenship
       Khaleeq Law Finn, PLLC                                 Khaleeq Law Finn, PLLC
       13111 N Central Expressway Suite 450                   13111 N. Central Expressway
       Dallas, TX 75243                                       Suite 320
       * DELIVERED VIA E-MAIL *                               Dallas, TX 75243
                                                              * DELIVERED VIA E-MAIL        *
       Mark Frels
       How, Frels, Rohde, Woods & Duke, P.C.
       2027 Young St.
       Dallas, TX 75201
       * DELIVERED VIA E-MAIL *
       RE:      Court of Appeals Number:      05-17-00084-CV
                Trial Court Case Number:      CC-16-01182-B

       Style: Pardeep Garcha, Chambal Truck and Service Center, LLC and Garcha Truck and Trailer
              Service Center, Inc.
              v. Hardial Chatha


              The Court has detennined that oral argument will not significantly aid it in detennining
       the legal and factual issues presented in the appeal. Accordingly, the appeal will be submitted
       without oral argument on January 23, 2018 to a panel consisting of Justice Bridges, Justice
       Myers and Justice Schenck, subject to change by the Court. See Tex. R. App. P. 39.8.



                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court
                                               EXHIBIT "B"
CHIEF JUSTICE                                                                                        LISA MATZ
 CAROLYN WRIGHT                                                                                  CLERK OF ·, HE COURT
                                                                                                    (214)7 12-3450
JUSTICES                                                                                       thec lerk@5th txcourts.gov
 DAVID L. BRIDGES
 MOLLY l'RANCIS                                                                                     GAYLE I-IUMPA
 DOUGLAS S, LANG                                                                              BUSINESS ADMINISTRATOR
 ELI ZABETH LANG-MIERS                                                                             (214)712-3434
 ROBERT M FILLMORE                                                                           gayle hllmpa@5th txcollrts,gov
 LANA MYERS                                  Q[ourt of ~ppenIs
 DAVID EVANS                                                                                          FACSIMILE
 ADA BROWN                          jfiftb :mistrict of mexns nt :mnnns                             (214) 745-1083
 CRAIG STODDART
                                             600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                     INTERNET
 DAVID) , SCHENCK                                 DALLAS, TEXAS 75202                      WWW.TXCOURTS ,Gov/5THCOA,ASPX
 JASON BOATRIGHT                                     (214)712-3400




                                                   January 25,2018

           Bilal Khaleeq                                             Courtney Claire Blankenship
           Khaleeq Law Firm, PLLC                                    Khaleeq Law Firm, PLLC
           13111 N Central Expressway Suite 450                      13111 N. Central Expressway Suite 320
           Dallas, TX 75243                                          Dallas, TX 75243
           * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *
       Mark Frels
       How, Frels, Rohde, Woods & Duke, P.c.
       2027 Young St.
       Dallas, TX 75201
       * DELIVERED VIA E-MAIL *


       RE:        Court of Appeals Number:      05-17 -00084-CV
                  Trial Court Case Number:      CC-16-01182-B

       Style: Pardeep Garcha, Chambal Truck and Service Center, LLC and Garcha Truck and Trailer
              Service Center, Inc.
              v.
              Hardial Chatha

       Dear Counsel:

       This Court has reviewed the clerk' s record and has a question concerning its jurisdiction over
       this appeal. Generally, this Court has jurisdiction only over appeals from final judgments and
       certain interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191,195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims.
       Seeid.

       Appellee's Original Petition alleged claims for breach of contract, conversion, fraud, and
       violation of the Theft Liability Act. Appellee's motion for summary judgment sought judgment
       on only the claim for breach of contract.

       So that the Court may determine its jurisdiction over the appeal , appellants are requested to file,
       no later than February 5, 2018, a jurisdictional letter brief of no more than 3 pages explaining
how this Court has jurisdiction over this appeal. Appellee may file a responsive letter brief of no
more than 3 pages within 7 days of appellants' brief. If any party will be relying on information
not in the record before this Court, that party must obtain a supplemental clerk's record from the
trial court containing that information.

We notify the parties that this appeal will be dismissed if this Court lacks jurisdiction. See TEX .
R. App. P. 42.3(a).

                                      Respectfully,

                                      lsi Lisa Matz, Clerk of the Court


LM/rn




                                                 2